 


109 HR 4743 IH: To amend part D of title XVIII of the Social Security Act to require prescription drug plans to provide enrollee notice of less expensive part D covered drugs that may be substituted for dispensed drugs.
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4743 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Ford introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to require prescription drug plans to provide enrollee notice of less expensive part D covered drugs that may be substituted for dispensed drugs. 
 
 
1.Enrollee notice of availability of less expensive covered part D drug 
(a)In generalSection 1860D–4(a) of the Social Security Act (42 U.S.C. 1395w–104(a)) is amended by adding at the end the following new paragraph: 
 
(5)Information on availability of less expensive covered part D drugsIf a PDP sponsor provides an explanation of benefits to an enrollee under a prescription drug plan with respect to a covered part D drug dispensed to the enrollee and there is another covered part D drug that could have been substituted for the drug dispensed and that has a lower level of cost-sharing to the enrollee, the sponsor shall provide the enrollee, as part of such explanation of benefits or otherwise, with the information on— 
(A)the name of such drug; 
(B)the lower level of cost-sharing for such drug; and 
(C)the reduction in cost-sharing that would have resulted from the substitution of such drug.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to information relating to drugs dispensed on or after the first day of the first month that begins more than 60 days after the date of the enactment of this Act.  
 
